DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of the legalese language “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, 12, and 14-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Pekka Torma et al., EP3174084A1, of record by Applicant.
Regarding independent claim 1, Torma et al. (‘084) teaches figures 1-3 and throughout the text, a method for manufacturing a multilayer radiation window for an X- ray measurement apparatus, comprising: producing a gas diffusion stop layer made of silicon nitride (102) on a polished surface of a carrier (101); producing at least one combined layer (201, 103) on an opposite side of said gas diffusion stop layer than said carrier, wherein the at least one combined layer comprising: a light attenuation layer made of aluminum, and a strengthening layer; attaching the combined structure comprising said carrier, said gas diffusion stop layer, said at least one combined layer to 
Regarding claim 2, Torma et al. (‘084) teaches the strengthening layer is made of one of the following: carbon filled polymer, boron carbide, diamond like carbon.  
Regarding claim 3, Torma et al. (‘084) teaches the layers of each at least one combined layer are produced so that the strengthening layer is produced on top of the light attenuation layer.
Regarding claim 5, Torma et al. (‘084) teaches the method further comprising producing a boron carbide layer on an opposite side of said gas diffusion stop layer than said carrier so that the at least one combined layer is produced on top of said boron carbide layer.
Regarding independent claim 7, Torma et al. (‘084) teaches in figures 1-3 a radiation window for an X-ray measurement apparatus, comprising: a support (105) structure that defines an opening (104), and a multilayer window foil (103) that is attached to the support structure at a region around said opening; wherein said multilayer window foil comprises: at least one combined layer, wherein the at least one combined layer comprises: a light attenuation layer made of aluminum, and a strengthening layer; and a gas diffusion stop layer made of silicon nitride on an opposite side of said at least one combined layer than said support structure.  
Regarding claim 8, Torma et al. (‘084) teaches the strengthening layer is made of one of the following: carbon filled polymer, boron carbide, diamond like carbon.  
Regarding claim 9, Torma et al. (‘084) teaches in each at least one combined layer the strengthening layer is on top of the light attenuation layer.

Regarding claim 14, Torma et al. (‘084) teaches the boron carbide layer is between 0.5 to 2 micrometers thick.  
Regarding claim 15, Torma et al. (‘084) teaches the gas diffusion stop layer is between 20 to 100 nanometers thick.  
Regarding claim 16, Torma et al. (‘084) teaches the light attenuation layer is between 80 to 300 nanometers thick.  
Regarding claim 17, Torma et al. (‘084) teaches the strengthening layer is between 0.25 to 1 micrometers thick.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pekka Torma et al., EP3174084A1 in view of Sipla WO 2017168033A1.
Regarding claim 4, Torma (‘084) teaches all of the claimed limitations except for an attachment layer made of pyrolytic carbon on an opposite side of said gas diffusion 
Further regarding claim 4, Sipla (‘033) teaches, in part, on page 5, line 29- page 6, line 6 and in figure 1, a method for manufacturing a multilayer radiation window comprised of, in part, an attachment layer made of pyrolytic carbon on an opposite side of said gas diffusion stop layer than said carrier so that the at least one combined layer is produced on top of said attachment layer for the purpose of the radiation window being gastight, in order to seal and protect an enclosure where reduced pressure and/or a particular gas contents prevail. 
Hence, it would have been obvious before the filing date of the claimed invention
to use the multilayer radiation  window of Sipla in place of the window of Bradlow for the
purpose of the radiation window being gastight, in order to seal and protect an enclosure where reduced pressure and/or a particular gas contents prevail. 
	Regarding claim 6, Sipla (‘033) teaches the method further comprising producing a boron carbide layer 
	The reason for combining is the same as for claim 4 above.

Regarding claim 10, Sipla (‘033) teaches the radiation window further comprising an attachment layer made of pyrolytic carbon between said gas diffusion stop layer and said at least one combined layer.
The reason for combining is the same as for claim 4 above.
Regarding claim 11, Sipla (‘033) teaches the attachment layer 
The reason for combining is the same as for claim 4 above.

Regarding claim 13, Sipla (‘033) teaches the radiation window further comprising a boron carbide layer between said attachment layer and said at least one combined layer.
The reason for combining is the same as for claim 4 above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879